UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 1/1/10 - 12/31/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Shareholders. FOXBY CORP. ANNUAL REPORT December 31, 2010 Ticker Symbol: FXBY 11 Hanover Square New York, NY10005 www.foxbycorp.com INVESTMENTS BY INDUSTRY* * Investments by industry use approximate percentages of net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. Industry percentages of less than 0.01% are not shown. FOXBY CORP. Ticker Symbol: FXBY 11 Hanover Square, New York, NY 10005 www.foxbycorp.com January 25, 2011 Dear Shareholders: It is a pleasure to welcome our new Foxby Corp. shareholders who find the Fund’s flexible total return investment approach attractive and to submit this Foxby Corp. 2010 Annual Report for all shareholders. As a closed end fund seeking total return, the Fund may invest in equity and fixed income securities of both new and seasoned U.S. and foreign issuers, including securities convertible into common stock and debt securities, closed end funds, and mutual funds.The Fund uses a flexible strategy in the selection of securities and is not limited by the issuer’s location, industry, or market capitalization. A potential benefit of its closed end structure, the Fund may invest without limit in illiquid investments such as private placements and private companies. The Fund may employ aggressive and speculative investment techniques, such as selling securities short, transacting in futures, options, and other derivatives, and borrowing money for investment purposes, an approach known as “leverage.” The Fund may also invest defensively in, for example, high grade money market instruments. Economic Report U.S. economic activity has been increasing at a moderate rate, according to a recent report of the U.S. Federal Reserve Open Market Committee (FOMC). Specifically, the pace of consumer spending picked up in the fourth quarter, exports rose, and the recovery in some business spending appeared to be continuing. In contrast, the FOMC sees residential and nonresidential construction activity as still “depressed.” Encouragingly, manufacturing production has shown recent gains, nonfarm businesses continued to add workers, while inflation expectations and trends are viewed by the FOMC as relatively benign. Unemployment levels, however, remain high. In 2010 China, with the world’s second largest economy, after the United States, is estimated to have had GDP growth of around 10% and appears set to enjoy another year of strong growth in 2011. Yet, China also has problems with rising inflation and is suspected to be suffering from widespread non-performing debt at local levels. Meanwhile, Japan also showed healthy, if not as dramatic, economic recovery, with 2010 GDP growth estimated at approximately 3%. Europe appears to be recovering slowly, although painfully. According to Eurostat, the European Union's statistics agency, the 16 country euro area is estimated to have had relatively weak, although improving, 1.7% GDP growth in 2010. But, annual inflation rose to 2.2% in December 2010, while the unemployment rate stood at 10.1% in the preceding month. Giving cause for some optimism, however, in November 2010 compared with October 2010, industrial new orders were up by 2.1% in the euro area. Investment Strategy and Outlook Given this comparatively benign economic environment, the Fund’s strategy in 2010 included maintaining its focus on larger, quality companies with attractive valuations, and using fewer, but more concentrated, individual positions. The Fund holds predominantly blue chip and other well known companies in its portfolio, including the stocks of some of the strongest global companies in technology, insurance, and investment management. This reflects the Fund’s strategy of focusing on quality companies with unique combinations of strength in operations, products, and finances, offering growth and value. The Fund’s returns in 2010, however, were hindered by write-downs among its holdings of certain private companies in its portfolio, and the Fund’s total return for the year ended December 31, 2010, based on net asset value, was 4.24%. Nevertheless, the Fund’s total return for the year ended December 31, 2010, based on market price, was a positive 7.84%, as the market price discount to net asset value diminished over the period. The outlook, according to the International Monetary Fund (IMF), is for global output to expand by about 4.5% in 2011. Interestingly, the IMF believes that the advanced economies’ growth will slow to 2.5% from 3.0% last year, while emerging markets may see 6.5% growth, down from 7.1% in 2010. As economic and financial news continue to suggest investment potential, the Fund may seek to employ its flexible investment strategy to enhance returns or seek a defensive investment position. Recent market activity currently suggests a steady course, notwithstanding recent fluctuations, seeking both growth and value opportunities as they may arise. Our current view of financial conditions continues to suggest that the Fund may benefit during the current year by investing opportunistically and covering a variety of markets through its holdings of quality global businesses, and employing aggressive and speculative investment techniques as deemed appropriate. At December 31, 2010, the Fund’s top ten holdings comprised approximately 70% of its net assets. As the Fund pursues its total return objective through its flexible investment approach, these holdings and allocations are subject to substantial change at any time. We thank you for investing in the Fund and share your enthusiasm for the Fund, as evidenced by the fact that affiliates of CEF Advisers, Inc., the Fund’s Investment Manager, own approximately 24% of the Fund’s shares. We look forward to serving your investment needs over the years ahead. Sincerely, Bassett S. Winmill Chairman 2 TOP TEN HOLDINGS AT DECEMBER 31, 2010 1. Apple Inc. 6. The Procter & Gamble Company 2. Amazon.com, Inc. 7. SSgA Money Market Fund 3. Franklin Resources, Inc. 8. The Home Depot, Inc. 4. Google Inc. 9. McDonald’s Corp. 5. Berkshire Hathaway, Inc. Class B Wal-Mart Stores, Inc. Top ten holdings comprise approximately 70% of total net assets. Portfolio holdings are subject to change. This portfolio information should not be considered as a recommendation to purchase or sell a particular security. 3 SCHEDULE OF PORTFOLIO INVESTMENTS - DECEMBER 31, 2010 Shares Cost Value COMMON STOCKS (91.63%) Diamond Exploration & Project Development (0%) Etruscan Diamonds Ltd. (a) (b) $ $ 0 Electronic Computers (15.08%) Apple Inc. (a) Fire, Marine & Casualty Insurance (6.24%) Berkshire Hathaway, Inc., Class B (a) Information Retrieval Services (6.61%) Google Inc. - Class A (a) Insurance Agents, Brokers & Services (0%) Safety Intelligence Systems Corp. (a) (b) 0 Investment Advice (7.43%) Franklin Resources, Inc. (c) National Commercial Banks (4.14%) Wells Fargo & Company Operative Builders (2.12%) Toll Brothers, Inc. (a) (c) Petroleum Refining (4.07%) Exxon Mobil Corp Pharmaceutical Preparations (3.90%) Pfizer Inc Retail - Catalog & Mail Order Houses (8.02%) Amazon.com, Inc. (a) Retail - Consulting & Investment (0%) Amerivon Holdings LLC (a) (b) 0 0 Retail - Eating Places (5.13%) McDonald’s Corp Retail - Lumber & Other Building Materials Dealers (5.46%) The Home Depot, Inc. (c) Retail - Variety Stores (4.56%) Wal-Mart Stores, Inc. (c) See notes to financial statements. 4 SCHEDULE OF PORTFOLIO INVESTMENTS - DECEMBER 31, 2010 Shares Cost Value COMMON STOCKS (continued) Security Brokers, Dealers & Flotation Companies (6.17%) The Goldman Sachs Group, Inc $ $ Morgan Stanley Services - Prepackaged Software (3.73%) Microsoft Corp Smelting (0%) China Silicon Corp. (a) (b) 0 Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics (5.73%) The Procter & Gamble Company Telephone & Telegraph Apparatus (3.24%) Research In Motion Limited (a) (c) Total common stocks PREFERRED STOCKS (2.48%) Retail - Consulting & Investment (2.48%) Amerivon Holdings LLC (a) (b) Smelting (0%) China Silicon Corp. (a) (b) 0 Total preferred stocks Units WARRANTS (0%) (a) Nord Resources Corp., expiring 6/05/12 (b) 0 0 Shares MONEY MARKET FUND (6.75%) SSgA Money Market Fund, 7 day annualized yield 0.01% SECURITIES HELD AS COLLATERAL ON LOANED SECURITIES (22.77%) State Street Navigator Securities Lending Prime Portfolio Total investments (123.63%) $ Liabilities in excess of other assets (-23.63%) ) Net assets (100.00%) $ (a) Non-income producing. (b) Illiquid and/or restricted security that has been fair valued. (c) All or a portion of this security was on loan. See notes to financial statements. 5 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 STATEMENT OF OPERATIONS Year Ended December 31, 2010 ASSETS INVESTMENT INCOME Investments at value (cost: $6,062,619) $ Dividends $ Receivables: Interest Dividends Income from securities loaned Income from securities loaned Total investment income Other assets Total assets EXPENSES Investment management LIABILITIES Bookkeeping and pricing Collateral on securities loaned, at value Auditing Accrued expenses Administrative services Investment management fee payable Shareholder communications Administrative services payable Legal Total liabilities Other Custodian Directors NET ASSETS $ Transfer agent Interest and fees on bank credit facility NET ASSET VALUE PER SHARE Total expenses (applicable to 2,610,050 shares outstanding: 500,000,000 Net investment loss ) shares of $.01 par value authorized) $ REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) on Investments ) NET ASSETS CONSIST OF Foreign currencies Paid in capital $ Unrealized appreciation (depreciation) on Accumulated net realized loss on Investments Investments ) Translation of assets and liabilities Net unrealized depreciation in foreign currencies ) on investments and foreign currencies ) $ Net realized and unrealized gain Net increase in net assets resulting from operations $ See notes to financial statements. 6 STATEMENTS OF CHANGES IN NET ASSETS Years Ended December 31, 2010 and 2009 OPERATIONS Net investment income (loss) $ ) $ Net realized loss ) ) Unrealized appreciation Net increase in net assets resulting from operations Total change in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income included in net assets $ $ See notes to financial statements. 7 NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2010 1. Organization and Significant Accounting Policies Foxby Corp., a Maryland corporation registered under the Investment Company Act of 1940, as amended (the “Act”), is a non-diversified, closed end management investment company whose shares are quoted over the counter under the ticker symbol FXBY. The Fund’s non-fundamental investment objective is total return which it may seek from growth of capital and from income in any security type and in any industry sector. The Fund retains CEF Advisers, Inc. as its Investment Manager. The following is a summary of the Fund’s significant accounting policies. Security Valuation – Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Certain of the securities in which the Fund invests are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services.Open end investment companies are valued at their net asset value.Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Directors. Due to the inherent uncertainty of valuation, these values may differ from the values that would have been used had a readily available market for the securities existed.These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Foreign Currency Translation – Securities denominated in foreign currencies are translated into U.S. dollars at prevailing exchange rates. Realized gain or loss on sales of such investments in local currency terms is reported separately from gain or loss attributable to the change in foreign exchange rates for those investments. Short Sales – The Fund may sell a security it does not own in anticipation of a decline in the market value of the security.When the Fund sells a security short, it must borrow the security sold short and deliver it to the broker/dealer through which it made the short sale.The Fund is liable for any dividends or interest paid on securities sold short. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of a short sale.Securities sold short result in off balance sheet risk as the Fund’s ultimate obligation to satisfy the terms of the sale of securities sold short may exceed the amount recognized in the Statement of Assets and Liabilities. Derivatives – The Fund may use derivatives for a variety of reasons, such as to attempt to protect against possible changes in the value of their portfolio holdings or to generate potential gain. Derivatives are financial instruments that derive their values from other securities or commodities, or that are based on indices. Derivative instruments are marked to market with the change in value reflected in unrealized appreciation or depreciation. Upon disposition, a realized gain or loss is recognized accordingly, except when taking delivery of a security underlying a contract. In these instances, the recognition of gain or loss is postponed until the disposal of the security underlying the contract. Risk may arise as a result of the potential inability of the counterparties to meet the terms of their contracts.Derivative instruments include written option, purchased options, futures contracts, forward foreign currency exchange contracts, and swap agreements.In 2010, the Fund did not invest in any derivative instruments. 8 NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2010 (CONTINUED) Investments in Other Investment Companies – The Fund may invest in shares of other investment companies (or entities that would be considered investment companies but are excluded from the definition pursuant to certain exceptions under the Act) (the “Acquired Funds”) in accordance with the Act and related rules.Shareholders in the Fund bear the pro rata portion of the fees and expenses of the Acquired Funds in addition to the Fund’s expenses.Expenses incurred by the Fund that are disclosed in the Statement of Operations do not include fees and expenses incurred by the Acquired Funds. The fees and expenses of the Acquired Funds are included in the Fund’s total returns. Investment Transactions – Investment transactions are accounted for on the trade date (the date the order to buy or sell is executed).Realized gains or losses are determined by specifically identifying the cost basis of the security sold. Investment Income – Dividend income is recorded on the ex-dividend date or in the case of certain foreign securities, as soon as the Fund is notified.Interest income is recorded on the accrual basis.Taxes withheld on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Expenses – Estimated expenses are accrued daily.Expenses directly attributable to the Fund are charged to the Fund.Expenses borne by the complex of related investment companies, which includes open end and closed end investment companies for which the Investment Manager and its affiliates serve as investment manager, that are not directly attributed to the Fund, are allocated among the Fund and the other investment companies in the complex on the basis of relative net assets, except where a more appropriate allocation of expenses can otherwise be made fairly. Expense Reduction Arrangement – Through arrangements with the Fund’s custodian and cash management bank, credits realized as a result of uninvested cash balances are used to reduce custodian expenses. No credits were realized by the Fund during the period. Distributions to Shareholders – Distributions to shareholders are determined in accordance with income tax regulations and recorded on the ex-dividend date. Income Taxes – No provision has been made for U.S. income taxes because the Fund’s current intention is to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute to its shareholders substantially all of its taxable income and net realized gains.Foreign securities held by the Fund may be subject to foreign taxation.Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. The Fund has reviewed its tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on federal, state, and local income tax returns for open tax years (2007 – 2009) or expected to be taken in the Fund’s 2010 tax returns. Use of Estimates – In preparing financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), management makes estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Indemnifications – The Fund indemnifies its officers and directors from certain liabilities that might arise from their performance of their duties for the Fund.Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of representations and warranties and which may provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown as it involves future claims that may be made against the Fund under circumstances that have not occurred. 9 NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2010 (CONTINUED) Recently Issued Accounting Standards Updates – In January 2010, the Financial Accounting Standard Board released Accounting Standards Update (“ASU”) No. 2010-06, Improving Disclosures about Fair Value Measurements. Among the new disclosures and clarifications of existing disclosures the ASU requires the Fund to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and to describe the reasons for the transfers. Significance shall be judged with respect to total earnings and total assets or total liabilities. The ASU requires the Level 3 roll forward reconciliation of beginning and ending balances to be prepared on a gross basis, in particular separately presenting information about purchases, sales, issuances, and settlements. The ASU also requires disclosure of the reasons for significant transfers in and out of Level 3.The Fund adopted the ASU on January 1, 2010, except for the Level 3 gross basis roll forward reconciliation which is effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. 2. Fees and Transactions with Related Parties The Fund retains the Investment Manager pursuant to an Investment Management Agreement (“IMA”). Under the terms of the IMA, the Investment Manager receives a management fee, payable monthly, based on the average daily net assets of the Fund at the annual rate of 1/2 of 1%.Certain officers and directors of the Fund are officers and directors of the Investment Manager.Pursuant to the IMA, the Fund reimburses the Investment Manager for providing at cost certain administrative services comprised of compliance and accounting services.For the year ended December 31, 2010, the Fund incurred total administrative cost of $11,065, comprised of $6,797 and $4,268 for compliance and accounting services, respectively. 3. Distributions to Shareholders and Distributable Earnings As of December 31, 2010, the components of distributable earnings on a tax basis were as follows: Capital loss carryover $ ) Unrealized depreciation ) $ ) Federal income tax regulations permit post-October net capital losses, if any, to be deferred and recognized on the tax return of the next succeeding taxable year. GAAP requires certain components of net assets to be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share.For the year ended December 31, 2010, permanent differences between book and tax accounting have been reclassified by decreasing accumulated investment loss by $17,065, decreasing accumulated net realized loss on investments by $413,970 and decreasing paid in capital by $431,035. At December 31, 2010, the Fund had a net capital loss carryover of $3,842,118, of which $837,334, $211,845, $1,033,623, $964,048 and $795,268 expires in 2011, 2013, 2016, 2017, and 2018, respectively, that may be used to offset future realized capital gains for federal income tax purposes. 4. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. 10 NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2010 (CONTINUED) The hierarchy of inputs is summarized below. Level1 - unadjusted quoted prices in active markets for identical assets or liabilities including securitiesactively traded on a securities exchange. Level2 - observable inputs other than quoted prices included in level 1 that are observable for the asset orliability which may include quoted prices for the identical instrument on an inactive market, pricesfor similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates,and similar data. Level3 - unobservable inputs for the asset or liability including the Fund’s own assumptions about theassumptions a market participant would use in valuing the asset or liability. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund’s assets carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Common stocks Diamond Exploration & Project Development $ $ $
